         Case 2:21-cv-00427-RJC Document 10 Filed 08/26/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
ANDREW DSIDA,                                   )
                                                )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )                  2:21-CV-0427
                                                )
HEATHER ESPOSITO,                               )
                                                )
                                                )
                Defendant.


                                  MEMORANDUM ORDER
       Presently pending before the Court is a Motion to Remand for Lack of Subject Matter

Jurisdiction filed on behalf of Plaintiff Andrew Dsida (“Dsida”). For the reasons that follow, we

will grant the Motion.

I. Factual Allegations

       On March 5, 2021, Dsida filed a Complaint in Civil Action in the Allegheny County

Court of Common Pleas (”Complaint”) against Defendant Heather Esposito, his ex-wife. On

April 5, 2021, Defendant filed a Notice of Removal to the United States District Court for the

Western District of Pennsylvania pursuant to this Court’s diversity jurisdiction, 28 U.S.C. §

1332(a). On May 21, 2021, Dsida filed the now-pending motion.

       The allegations in the Complaint are as follows. Dsida resides in New York, and Ms.

Esposito resides in Florida. Complaint ¶¶ 1,2. In January 2013 after Dsida “initiated divorce

proceedings”, “Esposito engaged in a premediated pattern of harassment against Mr. Dsida” that

included a “pattern of illegal harassment and stalking.” Complaint ¶¶ 13-15. The Allegheny

County Court of Common Pleas entered a “final Divorce Decree” on or about September 12,

2016 following “three years of acrimonious divorce proceedings.” Complaint ¶ 16.


                                                1
          Case 2:21-cv-00427-RJC Document 10 Filed 08/26/21 Page 2 of 6




Approximately two years after the “final Divorce Decree was entered, Dsida successfully sold

his company” at an amount that “exceeded the 2014 valuation.” Complaint ¶¶ 20-21. Ms.

Espositio then commenced a legal malpractice lawsuit against her divorce attorneys that Dsida

characterizes as “the Abusive Legal Proceeding.” Complaint ¶¶ 21, 23. Dsida alleges that “once

the Abusive Legal Proceeding moved into discovery, it became clear who Esposito’s true target

was: Mr. Dsida.” Complaint ¶ 22. Dsida alleges that “the Abusive Legal Proceeding” is “nothing

more than a thinly veiled attempt to harass he (sic) ex-husband and to interfere with his business

dealings as much as possible”. Complaint ¶ 23. Dsida alleges that Ms. Espositio “engage[d] in a

wide-ranging fishing expedition, serving at least a dozen identical subpoenas on Dsida’s current

and former business associates and friends, including Dsida himself, his divorce attorney, and his

personal accountant.” Complaint ¶ 24.

       Plaintiff’s Complaint alleges: (1) at Count 1, common law abuse of process; and (2) at

Count 2, invasion of privacy. Dsida alleges that he “incurred monetary harm in the form of, inter

alia, legal fees, emotional distress, harm to reputation, and other costs and expenses in an amount

in excess of $35,000.” Complaint ¶¶ 30, 36. Dsida also alleges that Defendant “interfere[d] with

his business dealings.” Complaint ¶ 23. In both counts, Dsida seeks attorney fees. Complaint pp.

9-10. In both counts Dsida seeks punitive damages. Complaint pp. 9-10.

II. Standard of Review

       According to the removal statute 28 U.S.C. § 1441, “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction, may be removed

by the defendant ... to the district court of the United States....” 28 U.S.C. § 1441(a). Congress

has conferred original jurisdiction to district courts in cases of federal question or diversity.

Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005) (citing 28 U.S.C. §§



                                                   2
          Case 2:21-cv-00427-RJC Document 10 Filed 08/26/21 Page 3 of 6




1331, 1332). Pursuant to 28 U.S.C. § 1332, district courts have diversity jurisdiction over civil

actions where “the matter in controversy exceeds the sum or value of $ 75,000 and is between

‘citizens of different states.’” McCann v. Newman Irrevocable Tr., 458 F.3d 281, 286 (3d Cir.

2006) (quoting 28 U.S.C. § 1332(a)(1)). If the district court determines that it lacks subject

matter jurisdiction, remand is mandatory. 28 U.S.C. § 1447(c).

        The defendant bears the burden of establishing removal jurisdiction. Boyer v. Snap-On

Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990); see also Frederico v. Home Depot, 507 F.3d

188, 193 (3d Cir. 2007) (stating that the removing party “bears the burden of showing, at all

stages of the litigation, that the case is properly before the federal court”) (citations omitted).

“Moreover, the removal statute is ‘to be strictly construed against removal and all doubts should

be resolved in favor of remand.’” Sdregas v. Home Depot, Inc., Civ. A. No. 01-5851, 2002 WL

32349815, at *2 (E.D. Pa. Apr. 5, 2002) (quoting Boyer, 913 F.2d at 111).

III. Discussion

        Plaintiff moves to remand this case to the Allegheny County Court of Common Pleas on

the ground that Defendant has failed to meet her burden of showing that this Court has diversity

jurisdiction over this action. Plaintiff does not dispute that the parties are citizens of different

states; rather, Plaintiff argues that the amount in controversy for this case does not exceed

$75,000. See 28 U.S.C. § 1332(a).

        In ascertaining the amount in controversy in removal cases, courts first look to the

complaint. Samuel-Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 398 (3d Cir. 2004).

Defendant removed this action on the basis of diversity jurisdiction, so the sum demanded in

good faith in the Complaint is normally deemed to be the amount in controversy. 28 U.S.C. §

1446(c)(2). The Complaint asserts an open-ended claim for damages in excess of $35,000.



                                                   3
           Case 2:21-cv-00427-RJC Document 10 Filed 08/26/21 Page 4 of 6




“However, where[, as here,] ‘the State practice either does not permit demand for a specific sum

or permits recovery of damages in excess of the amount demanded,’ removal is proper only if the

court finds, by a preponderance of the evidence, that the amount in controversy exceeds

$75,000.00.”1 Evans v. Zhang, Civ. A. No. 17-3801, 2017 WL 4547912, at *1 (E.D. Pa. Oct. 12,

2017) (quoting 28 U.S.C. § 1446(c)(2)(A)(ii)-(B)); see also Dorley v. Save-A-Lot, Civ. A. No.

16-4510, 2016 WL 6213074, at *3 (E.D. Pa. Oct. 25, 2016) (determining that the defendants

must prove by a preponderance of the evidence that the plaintiff’s claims exceed $75,000

because “Pennsylvania does not permit a demand for a specific sum, and [the plaintiff] seeks

open-ended damages in excess of $50,000” (quotation marks omitted) (citing Pa. R. Civ. P.

1021(b)) (additional citations omitted)); Dart Cherokee Basin Operating Co. v. Owens, 574 U.S.

81, 88 (2014) (“If the plaintiff contests the defendant’s [amount in controversy] allegation, §

1446(c)(2)(B) instructs: ‘[R]emoval ... is proper on the basis of an amount in controversy

asserted’ by the defendant ‘if the district court finds, by the preponderance of the evidence, that

the amount in controversy exceeds’ the jurisdictional threshold”).

        “Preponderance of the evidence means ‘proof to a reasonable probability that jurisdiction

exists.’” Jesmar Energy, Inc. v. Range Res.-Appalachia, LLC, Civ. A. No. 17-928, 2017 WL

4572526, at *3 (W.D. Pa. Oct. 13, 2017) (quoting Frederico, 507 F.3d at 195 n.6). Since the

burden of establishing jurisdiction always lies with the removing defendant, it is Defendant’s

obligation to establish by a preponderance of the evidence the requisite jurisdictional amount.

See Heffner v. LifeStar Response of New Jersey, Inc., Civ. A. No. 13-194, 2013 WL 5416164, at

*7 (E.D. Pa. Sept. 27, 2013). “While Defendants are not obligated to research, state, and prove



1
 Rule 1021(b) of the Pennsylvania Rules of Civil Procedure provides that “[a]ny pleading demanding relief for
unliquidated damages shall not claim any specific sum.” Pa. R. Civ. P. 1021(b). Here, because the Complaint
demands relief for unliquidated damages Plaintiff could not request a specific sum in the Complaint.

                                                        4
          Case 2:21-cv-00427-RJC Document 10 Filed 08/26/21 Page 5 of 6




[Plaintiffs’] claims for damages, they must present facts sufficient to establish that [Plaintiffs]

would more likely than not recover more than the jurisdictional amount....” Lohr v. United Fin.

Cas. Co., Civ. A. No. 09-752, 2009 WL 2634204, at *4 (W.D. Pa. Aug. 25, 2009). Moreover, for

purposes of determining the amount in controversy, “[t]he amount of damages available depends

not on the number of theories of liability or causes of action, but on the extent of the injury or

harm.” Heffner, 2013 WL 5416164, at *6 (citation omitted); see also Suber v. Chrysler Corp.,

104 F.3d 578, 588 (3d Cir. 1997) (“[I]f [the plaintiff’s] claims are alternative bases of recovery

for the same harm under state law, [the plaintiff] could not be awarded damages for both, and a

court should not aggregate the claims to arrive at the amount in controversy.”).

       To determine whether Defendant has carried her burden of showing, by a preponderance

of the evidence, that the amount in controversy exceeds $75,000, we first examine whether she

has submitted any evidence that would allow us to quantify Plaintiffs’ damages. See Heffner,

2013 WL 5416164, at *7 (“[D]efendant bears the burden of proving, by a preponderance of

evidence, that the compensatory damages, punitive damages, and costs and fees, plus reasonable

attorney fees are in excess of the federal jurisdictional minimum amount in controversy.”).

Defendant has submitted no evidence and relies entirely on the Complaint. The Complaint

asserts claims for monetary damages, legal fees, emotional distress, harm to reputation, punitive

damages and other costs and expenses in an amount in excess of $35,000.

       Thus, Defendants must prove, by a preponderance of the evidence, that the likely value of

Plaintiff’s claims—including for punitive damages and costs and fees—exceeds $75,000. See

Packard v. Provident Nat. Bank, 994 F.2d 1039, 1046 (3d Cir. 1993) (“When both actual and

punitive damages are recoverable, punitive damages are properly considered in determining

whether the jurisdictional amount has been satisfied.” (citations omitted)); Suber, 104 F.3d at



                                                  5
          Case 2:21-cv-00427-RJC Document 10 Filed 08/26/21 Page 6 of 6




585 (“Although 28 U.S.C. § 1332 excludes ‘interest and costs’ from the amount in controversy,

attorney’s fees are necessarily part of the amount in controversy if such fees are available to

successful plaintiffs under the statutory cause of action.” (citation omitted)). However,

Defendant has failed to submit any evidence that would support such a determination. Rather,

she relies on a conclusory allegation. Without more, we are left to guess whether the amount in

controversy exceeds $75,000. “Where the court is left to guess at whether the jurisdictional

threshold has been met, ... a removing defendant has not carried its burden.” Dorley, 2016 WL

6213074, at *2 (quotation omitted). Consequently, we conclude that Defendant has failed to

satisfy her burden of proving by a preponderance of the evidence that Plaintiff seeks to recover

more than the jurisdictional amount of $75,000. We therefore further conclude that Defendant

has not met her burden of showing that the amount in controversy is sufficient to support federal

diversity jurisdiction under 28 U.S.C. § 1332(a) and we grant the motion to remand.

IV. Conclusion

       For the reasons stated above, we grant Plaintiffs’ Motion to Remand. Accordingly, we

remand this proceeding to the Allegheny County Court of Common Pleas.

       An appropriate order follows.

       AND NOW, this 26th day of August, 2021, it is hereby ORDERED that the Motion to

Remand (ECF No. 7) be and the same is hereby GRANTED. This Action is hereby

REMANDED to the Court of Common Pleas of Allegheny County FORTHWITH. The Clerk

shall mark this case CLOSED.


                                              /s/ Robert J. Colville
                                              Robert J. Colville
                                              United States District Judge

Cc: record counsel via CM-ECF


                                                 6
